DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the references as applied in the prior rejection of record as necessitated by applicant’s amendments.
Terminal Disclaimer
The terminal disclaimer filed on 8/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 14/953,315 (Patent No. 10,317,178) has been reviewed and is accepted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulic et al. (U.S. Patent 7,779,759). Paulic discloses a subsonic ammunition projectile comprising: a nose cone (130), a body (140 and 150g), and a boattail (150a-f), wherein said body is disposed between said nose cone and said boattail, wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the .
With regards to claim 7. The projectile of claim 2, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (at 160) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic (US Patent 7,779,759) in view of Fu et al. (US Patent 8,222,583) and Maljkovic et al. (US Patent Application Publication 2014/0060373). Paulic discloses a subsonic ammunition projectile comprising: a nose cone (130), a body (140 and 150g), and a boattail (150a-f), wherein said body is disposed between said nose cone and said boattail, wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the first and second lengths combined, wherein said boattail is formed with at least one rebated structure comprising a right angle step from the body section of the projectile. Although .

With regards to claims 3.  Paulic in view of Fu et al. and Maljkovic et al. disclose the cartridge of claim 1, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (at 160) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.

In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic in view of Fu et al. and Maljkovic et al. as applied to claim 1 above, and further in view of Mahnke (US Patent 9,709,368). Although none of Paulic, Fu et al. nor Maljkovic et al. expressly disclose the nose cone formed into an elliptical shape with a flattened meplat on a center of the nose cone, Mahnke does (Fig. 19). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing optimal aerodynamic properties of the projectile, as taught by Mahnke (col. 40 lines 49-55).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic in view of Fu et al. and Maljkovic et al. as applied to claim 1 above and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Paulic in view of Fu et al. and Maljkovic et al. disclose the claimed cartridge but do not expressly disclose the projectile is formed with a . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic as applied to claim 2 above, and further in view of Mahnke (US Patent 9,709,368). Although Paulic does not expressly disclose the nose cone formed into an elliptical shape with a flattened meplat on a center of the nose cone, Mahnke does (Fig. 19). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing optimal aerodynamic properties of the projectile, as taught by Mahnke (col. 40 lines 49-55).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic as applied to claim 2 above and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Paulic discloses the claimed cartridge but does not expressly disclose the projectile is formed with a center of pressure further from said center of said nose section along said first axis than a center of gravity, however MacKerell et al. does. MacKerell et al. teaches subsonic ammunition where the center of pressure is farther to the rear of the projectile than the .

With regards to claim 10. Paulic discloses the claimed invention of claim 2 except for wherein said projectile is formed with a body to boattail transition having the specific angle of 8 degrees as defined by a first plane collinear with an external surface of said body and a second plane collinear with an external surface of said boattail. Paulic discloses a 10 degree transition angle, however it would have been obvious to one having ordinary skill in the art at the time the application was filed to have the boattail transition with the specific angle of degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641